



Exhibit 10.2


SECURITY AND PLEDGE AGREEMENT


THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of May
8, 2017 among INSEEGO CORP., a Delaware corporation (the “Borrower”), the other
parties identified as “Grantors” on the signature pages hereto and such other
parties that may become Grantors hereunder after the date hereof (together with
the Borrower, each individually a “Grantor”, and collectively, the “Grantors”)
and Lakestar Semi Inc., a Delaware corporation, in its capacity as lender and as
agent for the Secured Parties (in such capacity, the “Lender”).
    
RECITALS


WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, modified, extended, restated, renewed, replaced, or supplemented
from time to time, the “Credit Agreement”) among the Borrower, the Guarantors,
and the Lender, the Lender has agreed to make the Loan upon the terms and
subject to the conditions set forth therein; and


WHEREAS, this Agreement is required by the terms of the Credit Agreement.


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Definitions.


(a)     Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement. With reference to this
Agreement, unless otherwise specified herein: (i) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (ii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (iii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iv) the word “will” shall be construed to have the same meaning
and effect as the word “shall”, (v) any definition of, or reference to, any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document, as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (vi) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (vii) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (viii) all references
herein to Sections, Exhibits and Schedules shall be construed to refer to
Sections of, and Exhibits and Schedules to, this Agreement, (ix) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (x) the term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (xi) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”, (xii) Section
headings herein





--------------------------------------------------------------------------------





are included for convenience of reference only and shall not affect the
interpretation of this Agreement and (xiii) where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.


(b)     The following terms shall have the meanings set forth in the UCC
(defined below): Accession, Account, Account Debtor, Adverse Claim, As-Extracted
Collateral, Certificated Security, Chattel Paper, Commercial Tort Claim, Deposit
Account, Document, Electronic Chattel Paper, Equipment, Farm Products, Financial
Asset, Fixtures, General Intangible, Goods, Instrument, Inventory, Investment
Company Security, Investment Property, Letter-of-Credit Right, Manufactured
Home, Payment Intangible, Proceeds, Securities Account, Securities Intermediary,
Security, Software, Supporting Obligation and Tangible Chattel Paper.


(c)    In addition, the following terms shall have the meanings set forth below:


“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.


“Collateral” has the meaning provided in Section 2 hereof.


“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.


“Copyright License” means any agreement now or hereafter in existence, providing
for the grant by, or to, any rights (including, without limitation, the grant of
rights for a party to be designated as an author or owner and/or to enforce,
defend, use, display, copy, manufacture, distribute, exploit and sell, make
derivative works, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Copyright.


“Copyrights” means: (i) all copyrights, works protectable by copyright,
copyright registrations and copyright applications anywhere in the world, (ii)
all derivative works, counterparts, extensions and renewals of any of the
foregoing, (iii) all income, royalties, damages and payments now or hereafter
due and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past, present
and future infringements, violations or misappropriations of any of the
foregoing, (iv) the right to sue for past, present and future infringements,
violations or misappropriations of any of the foregoing and (v) all rights
corresponding to any of the foregoing throughout the world.


“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state Governmental
Authority located in the United States or all obligations of any such
Governmental Authority arising under any Account now or hereafter owing by any
such Governmental Authority, as Account Debtor, to any Grantor.


“Intellectual Property” means: (i) all systems software and applications
software (including source code and object code), all documentation for such
software, including, without limitation, user manuals, flowcharts, functional
specifications, operations manuals,





--------------------------------------------------------------------------------





and all formulas, processes, ideas and know-how embodied in any of the
foregoing, (ii) concepts, discoveries, improvements and ideas, know-how,
technology, reports, design information, trade secrets, practices,
specifications, test procedures, maintenance manuals, research and development,
inventions (whether or not patentable), blueprints, drawings, data, customer
lists, catalogs, and all physical embodiments of the foregoing, and (iii)
Patents, Copyrights, Trademarks, and domain names.


“Intellectual Property Licenses” means all Patent Licenses, Copyright Licenses
and Trademark Licenses.


“Issuer” means the issuer of any Pledged Equity.


“Patent License” means any agreement, now or hereafter in existence, providing
for the grant by, or to, any Grantor of any rights (including, without
limitation, the right for a party to be designated as an owner and/or to
enforce, defend, make, have made, make improvements, manufacture, use, sell,
import, export, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Patent.


“Patents” means: (i) all patents, all inventions and patent applications
anywhere in the world, (ii) all improvements, counterparts, reissues,
divisional, re-examinations, extensions, continuations (in whole or in part) and
renewals of any of the foregoing and improvements thereon, (iii) all income,
royalties, damages or payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements,
violations or misappropriations of any of the foregoing, (iv) the right to sue
for past, present and future infringements, violations or misappropriations of
any of the foregoing and (v) all rights corresponding to any of the foregoing
throughout the world.
    
“Pledged Equity” means, with respect to each Grantor, (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary of the Borrower that is
directly owned by such Grantor and (ii) 65% (or such greater percentage that,
due to a change in an applicable Law after the date hereof, (A) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent
and (B) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956‑2(c)(2)) and 100% of the issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956‑2(c)(2)) in each Foreign Subsidiary of the Borrower
that is directly owned by such Grantor (but excluding, in all cases, any Equity
Interests in any Subsidiary of any Foreign Subsidiary), including the Equity
Interests of the Subsidiaries owned by such Grantor as set forth on Schedule 14
to the Perfection Certificate (as updated from time to time in accordance with
the Credit Agreement), in each case together with the certificates (or other
agreements or instruments), if any, representing such shares, and all options
and other rights, contractual or otherwise, with respect thereto, including, but
not limited to, the following:


(1)    all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions,





--------------------------------------------------------------------------------





warrants, rights or options issued to the holder thereof, or otherwise in
respect thereof; and


(2)    in the event of any consolidation or merger involving any Issuer and in
which such Issuer is not the surviving Person, all shares of each class of the
Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of a Grantor.


“Trademark License” means any agreement, now or hereafter in existence,
providing for the grant by, or to, any Grantor of any rights in (including,
without limitation, the right for a party to be designated as an owner and/or to
enforce, defend, use, mark, police, and require joinder in suit and/or receive
assistance from another party) covered in whole, or in part, by a Trademark.


“Trademarks” means: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, internet domain names, trade
styles, service marks, logos, other business identifiers, whether registered or
unregistered, all registrations and recordings thereof, and all applications in
connection therewith (other than each United States application to register any
trademark or service mark prior to the filing under applicable Law and
acceptance by the USPTO of a verified statement of use for such trademark or
service mark) anywhere in the world, (ii) all counterparts, extensions and
renewals of any of the foregoing, (iii) all income, royalties, damages and
payments now or hereafter due and/or payable under any of the foregoing or with
respect to any of the foregoing, including, without limitation, damages or
payments for past, present or future infringements, violations, dilutions or
misappropriations of any of the foregoing, (iv) the right to sue for past,
present or future infringements, violations, dilutions or misappropriations of
any of the foregoing and (v) all rights corresponding to any of the foregoing
(including the goodwill) throughout the world.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.


“USPTO” means the United States Patent and Trademark Office.


“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under the laws of
any state, all tires and all other appurtenances to any of the foregoing.


“Vessel” means any watercraft or other artificial contrivance used, or capable
of being used, as a means of transportation on water (including, without
limitation, those whose primary purpose is the maritime transportation of cargo
or which are otherwise engaged, used or useful in any business activities of the
Grantors) which are owned by and registered (or to be owned and registered) in
the name of any of the Grantors, including, without limitation, any Vessel
leased or otherwise registered in the foregoing parties’ names, pursuant to a
lease or other operating agreement constituting a capital lease obligation, in
each case together with all related spares, equipment and any additional
improvements, vessel owned, bareboat chartered or operated by a Grantor other
than Vessels owned by an entity other than a Grantor and which are managed under
Vessel management agreements.





--------------------------------------------------------------------------------







2.    Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Grantor
hereby grants to the Lender, for the benefit of the Secured Parties, a
continuing security interest in any and all right, title and interest of such
Grantor in and to all of the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Collateral”): (a) all
Accounts; (b) all cash, currency and Cash Equivalents; (c) all Chattel Paper
(including Electronic Chattel Paper and Tangible Chattel Paper); (d) those
certain Commercial Tort Claims set forth on Schedule 3 to the Perfection
Certificate (as updated from time to time in accordance with the Credit
Agreement); (e) all Deposit Accounts; (f) all Documents; (g) all Equipment; (h)
all Fixtures; (i) all General Intangibles; (j) all Goods; (k) all Instruments;
(l) all Intellectual Property; (m) all Inventory; (n) all Investment Property;
(o) all Letter-of-Credit Rights; (p) all Payment Intangibles; (q) all Pledged
Equity; (r) all Securities Accounts; (s) all Software; (t) all Supporting
Obligations; (u) all Vehicles; (v) all books and records pertaining to the
Collateral; (w) all Accessions and all Proceeds and products of any and all of
the foregoing and (x) all other personal property of any kind or type whatsoever
now or hereafter owned by such Grantor or as to which such Grantor now or
hereafter has the power to transfer interest therein.


Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to (a) Excluded
Property, (b) any General Intangible, permit, lease, license, contract or other
Instrument, and the Equipment or Goods the subject thereof, of a Grantor to the
extent the grant of a security interest in such General Intangible, permit,
lease, license, contract or other Instrument in the manner contemplated by this
Agreement, under the terms thereof or under applicable Law, is prohibited and
would result in the termination thereof or give the other parties thereto the
right to terminate, accelerate or otherwise alter such Grantor’s rights, titles
and interests thereunder (including upon the giving of notice or the lapse of
time or both), (c) any assets of any Foreign Subsidiary (or any Subsidiary
thereof) or (d) any United States intent-to-use trademark applications to the
extent that, and solely during the period in which the grant of a security
interest therein would impair the validity or enforceability of or render void
or result in the cancellation of, any registration issued as a result of such
intent-to-use trademark applications under applicable Law; provided that upon
submission and acceptance by the USPTO of an amendment to allege pursuant to 15
U.S.C. Section 1051 (or any successor provision), such intent-to-use trademark
application shall be considered Collateral; provided, further that (i) any such
limitation described in the foregoing clause (b) on the security interests
granted hereunder shall only apply to the extent that any such prohibition or
right to terminate or accelerate or alter the Grantor’s rights could not be
rendered ineffective pursuant to the UCC or any other applicable Law (including
Debtor Relief Laws) or principles of equity and (ii) in the event of the
termination or elimination of any such prohibition or right or the requirement
for any consent contained in any applicable Law, General Intangible, permit,
lease, license, contract or other Instrument, to the extent sufficient to permit
any such item to become Collateral hereunder, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such General Intangible, permit, lease, license, contract or other
Instrument shall be automatically and simultaneously granted hereunder and shall
be included as Collateral hereunder.


The Grantors and the Lender, on behalf of the Secured Parties, hereby
acknowledge and agree that the security interest created hereby in the
Collateral (a) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (b) is not to be
construed as an assignment of any Intellectual Property.





--------------------------------------------------------------------------------







3.    Representations and Warranties. Each Grantor hereby represents and
warrants to the Lender, for the benefit of the Secured Parties, that until the
Facility Termination Date, that:


(a)    Ownership. Each Grantor is the legal and beneficial owner of its
Collateral (other than Intellectual Property, which is exclusively addressed in
Section 3(l)) and has the right to pledge, sell, assign or transfer the same.
There exists no Adverse Claim with respect to the Pledged Equity of such
Grantor.


(b)    Security Interest/Priority. This Agreement creates a valid security
interest in favor of the Lender, for the benefit of the Secured Parties, in the
Collateral of such Grantor and, when properly perfected by filing, shall
constitute a valid and perfected, first priority security interest in such
Collateral (including all uncertificated Pledged Equity consisting of
partnership or limited liability company interests that do not constitute
Securities), to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens. No
Grantor has authenticated any agreement authorizing any secured party thereunder
to file a financing statement, except to perfect Permitted Liens. The taking
possession by the Lender of the certificated securities (if any) evidencing the
Pledged Equity and all other Instruments constituting Collateral will perfect
and establish the first priority of the Lender’s security interest in all the
Pledged Equity evidenced by such certificated securities and such Instruments.
With respect to any Collateral consisting of a Deposit Account, Securities
Entitlement or held in a Securities Account, upon execution and delivery by the
applicable Grantor, the applicable Securities Intermediary and the Lender of an
agreement granting control to the Lender over such Collateral, the Lender shall
have a valid and perfected, first priority security interest in such Collateral.


(c)    Types of Collateral. None of the Collateral consists of, or is the
Proceeds of, (i) As-Extracted Collateral, (ii) Farm Products, (iii) Manufactured
Homes, (iv) standing timber, (v) an aircraft, airframe, aircraft engine or
related property, (vi) an aircraft leasehold interest, (vii) a Vessel or (viii)
any other interest in or to any of the foregoing.


(d)    Accounts. (i) Each Account of the Grantors and the papers and documents
relating thereto are in all material respects what they purport to be, (ii) each
Account arises out of (A) a bona fide sale of goods sold and delivered by such
Grantor (or is in the process of being delivered) or (B) services theretofore
actually rendered by such Grantor to, the account debtor named therein, (iii) no
Account of a Grantor is evidenced by any Instrument or Chattel Paper unless such
Instrument or Chattel Paper, to the extent requested by the Lender, has been
endorsed over and delivered to, or submitted to the control of, the Lender,
(iv) no surety bond was required or given in connection with any Account of a
Grantor or the contracts or purchase orders out of which they arose, and (v) to
our knowledge, no Account Debtor has any defense, set-off, claim or counterclaim
against any Grantor that can be asserted against the Lender, whether in any
proceeding to enforce the Lender’s rights in the Collateral otherwise, except
defenses, setoffs, claims or counterclaims that are not, in the aggregate,
material to the value of the Accounts.


(e)    Equipment and Inventory. With respect to any Equipment and/or Inventory
of a Grantor, each such Grantor has exclusive possession and control of such
Equipment and Inventory of such Grantor except for (i) Equipment leased by such
Grantor as a lessee, (ii) Equipment or Inventory in transit with common carriers
or (iii) Equipment and/or





--------------------------------------------------------------------------------





Inventory in the possession or control of a warehouseman, bailee or any agent or
processor of such Grantor. No Inventory of a Grantor is held by a Person other
than a Grantor pursuant to consignment, sale or return, sale on approval or
similar arrangement. Collateral consisting of Inventory is of good and
merchantable quality, free from material defects. The completion of the
manufacturing process of such Inventory by a Person other than the applicable
Grantor would be permitted under any contract to which such Grantor is a party
or to which the Inventory is subject.


(f)    Authorization of Pledged Equity. All Pledged Equity (i) is duly
authorized and validly issued, (ii) is fully paid and, to the extent applicable,
nonassessable and is not subject to the preemptive rights of any Person, (iii)
is beneficially owned as of record by a Grantor and (iv) constitutes all the
issued and outstanding shares of all classes of the equity of such Issuer issued
to such Grantor to the extent required to be pledged hereunder.


(g)    No Other Equity Interests, Instruments, Etc. As of the Closing Date, (i)
no Grantor owns any certificated Equity Interests in any Subsidiary that are
required to be pledged and delivered to the Lender hereunder except as set forth
on Schedule 14 to the Perfection Certificate (as updated from time to time in
accordance with the Credit Agreement), and (ii) no Grantor holds any
Instruments, Documents or Tangible Chattel Paper required to be pledged and
delivered to the Lender pursuant to Section 4(c)(i) of this Agreement other than
as set forth on Schedule 11 to the Perfection Certificate (as updated from time
to time in accordance with the Credit Agreement). All such certificated
securities (other than with respect to DigiCore Holdings Limited), Instruments,
Documents and Tangible Chattel Paper have been delivered to the Lender to the
extent (A) requested by the Lender or (B) as required by the terms of this
Agreement and the other Loan Documents.


(h)    Partnership and Limited Liability Company Interests. Except as previously
disclosed to the Lender, none of the Collateral consisting of an interest in a
partnership or a limited liability company (i) is dealt in or traded on a
securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a Security governed by Article 8 of the UCC, (iii) is an
Investment Company Security, (iv) is held in a Securities Account or (v)
constitutes a Security or a Financial Asset.


(i)    Reserved.


(j)    Consents; Etc. No approval, consent, exemption, authorization or other
action by, notice to, or filing with, any Governmental Authority or any other
Person (including, without limitation, any stockholder, member or creditor of
such Grantor), is necessary or required for (i) the grant by such Grantor of the
security interest in the Collateral granted hereby or for the execution,
delivery or performance of this Agreement by such Grantor, (ii) the perfection
of such security interest (to the extent such security interest can be perfected
by filing under the UCC, the granting of control (to the extent required under
Section 4(c) hereof) or by filing an appropriate notice with the USPTO or the
United States Copyright Office) or (iii) the exercise by the Lender or the
Secured Parties of the rights and remedies provided for in this Agreement
(including, without limitation, as against any Issuer), except for (A) the
filing or recording of UCC financing statements or other filings under the
Assignment of Claims Act, (B) the filing of appropriate notices with the USPTO
and the United States Copyright Office, (C) obtaining control to perfect the
Liens created by this Agreement (to the extent required under Section 4(c)
hereof), (D) such actions as





--------------------------------------------------------------------------------





may be required by Laws affecting the offering and sale of securities, (E) such
actions as may be required by applicable foreign Laws affecting the pledge of
the Pledged Equity of Foreign Subsidiaries, (F) consents, authorizations,
filings or other actions which have been obtained or made, or the failure of
which to obtain are not reasonably likely to cause a Material Adverse Effect and
(G) as may be required with respect to Vehicles registered under a certificate
of title.


(k)    Commercial Tort Claims. As of the Closing Date, no Grantor has any
Commercial Tort Claims seeking damages in excess of $250,000 other than as set
forth on Schedule 3 to the Perfection Certificate (as updated from time to time
in accordance with the Credit Agreement).


(l)    Copyrights, Patents and Trademarks.


(i)    All Intellectual Property registered or applied for with any Governmental
Authority (“Registered Intellectual Property”) and that are owned by such
Grantor is subsisting, and, to the extent registered, is enforceable, and, to
such Grantor’s knowledge, is valid.


(ii)    No holding, decision or judgment has been rendered against a Grantor by
any Governmental Authority that would limit, cancel or question the validity of
any Registered Intellectual Property owned by any Grantor in any material
respect.    


(iii)    Each Grantor and each of its Subsidiaries, own, or possess the right to
use, all of the material Intellectual Property that is reasonably necessary for
the operation of their respective businesses, without any material infringement,
misappropriation and other violations of the rights of any other Person.




(iv)    No proceeding, claim or litigation regarding any of the foregoing is
pending or, to the knowledge of such Grantor, threatened, which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.


4.    Covenants. Each Grantor covenants that until the Facility Termination
Date, that such Grantor shall:


(a)    Maintenance of Perfected Security Interest; Further Information.


(i)    Maintain the security interest created by this Agreement as a first
priority perfected security interest (subject only to Permitted Liens) and shall
defend such security interest against the claims and demands of all Persons
whomsoever (other than the holders of Permitted Liens).


(ii)    From time to time furnish to the Lender upon the Lender’s reasonable
request, statements and schedules further identifying and describing the assets
and property of such Grantor and such other reports in connection therewith as
the Lender may reasonably request, all in reasonable detail.


(b)    Required Notifications. Each Grantor shall promptly notify the Lender, in
writing, of: (i) any Lien (other than Permitted Liens) on any of the Collateral
which would





--------------------------------------------------------------------------------





materially and adversely affect the ability of the Lender to exercise any of its
remedies hereunder and (ii) the occurrence of any other event which could
reasonably be expected to have a material impairment on the aggregate value of
the Collateral or on the security interests created hereby..


(c)    Perfection through Possession and Control.
            
(i)    If any amount in excess of $250,000 payable under or in connection with
any of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper or Supporting Obligation, ensure that such Instrument, Tangible
Chattel Paper or Supporting Obligation is either in the possession of such
Grantor at all times or, if requested by the Lender to perfect its security
interest in such Collateral, is delivered to the Lender duly endorsed in a
manner satisfactory to the Lender. Such Grantor shall ensure that any Collateral
consisting of Tangible Chattel Paper is marked with a legend acceptable to the
Lender indicating the Lender’s security interest in such Tangible Chattel Paper.
To the extent the value of all Instruments, Supporting Obligation and Tangible
Chattel Paper not in the possession of the Lender exceeds $250,000, at the
request of the Lender, the Grantors shall deliver such Instruments, Supporting
Obligations and Tangible Chattel Paper to the Lender so that the value of all
Instruments, Supporting Obligations and Tangible Chattel Paper not in the
possession of the Lender does not exceed $250,000.


(ii)    Deliver to the Lender promptly upon the receipt thereof by or on behalf
of a Grantor, all certificates and instruments constituting Certificated
Securities or Pledged Equity required to be pledged hereunder; provided that
with respect to the certificates evidencing the Pledged Equity of DigiCore
Holdings Limited, such certificates shall be delivered to the Lender in
accordance with Section 6.13 of the Credit Agreement. Prior to delivery to the
Lender, all such certificates constituting Pledged Equity shall be held in trust
by such Grantor for the benefit of the Lender pursuant hereto. All such
certificates representing such Pledged Equity shall be delivered in suitable
form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
provided in Exhibit A hereto or other form acceptable to the Lender.


(iii)    If any Collateral shall consist of Deposit Accounts, Electronic Chattel
Paper, Letter-of-Credit Rights, Securities Accounts or uncertificated Investment
Property, execute and deliver (and, with respect to any Collateral consisting of
uncertificated Investment Property, cause the Issuer with respect to such
Investment Property to execute and deliver) to the Lender all control
agreements, assignments, instruments or other documents as reasonably requested
by the Lender for the purposes of obtaining and maintaining Control of such
Collateral. If any Collateral shall consist of Deposit Accounts or Securities
Accounts, comply with Section 6.13 of the Credit Agreement.


(d)    Filing of Financing Statements, Notices, etc. Each Grantor shall execute
and deliver to the Lender and/or file such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Lender may reasonably request) and do
all such other things as the Lender may reasonably deem necessary or appropriate
(i) to assure to the Lender its security interests





--------------------------------------------------------------------------------





hereunder, including (A) such instruments as the Lender may from time to time
reasonably request in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC, including, without limitation,
financing statements (including continuation statements), (B) with regard to
Copyrights, a Notice of Grant of Security Interest in Copyrights substantially
in the form of Exhibit B or other form acceptable to the Lender, (C) with regard
to Patents, a Notice of Grant of Security Interest in Patents for filing with
the USPTO substantially in the form of Exhibit C or other form acceptable to the
Lender and (D) with regard to Trademarks, a Notice of Grant of Security Interest
in Trademarks for filing with the USPTO substantially in the form of Exhibit D
or other form acceptable to the Lender, (ii) to consummate the transactions
contemplated hereby and (iii) to otherwise protect and assure the Lender of its
rights and interests hereunder. Furthermore, each Grantor also hereby
irrevocably makes, constitutes and appoints the Lender, its nominee or any other
person whom the Lender may designate, as such Grantor’s attorney in fact with
full power and for the limited purpose to prepare and file (and, to the extent
applicable, sign) in the name of such Grantor any financing statements, or
amendments and supplements to financing statements, renewal financing
statements, notices or any similar documents which in the Lender’s reasonable
discretion would be necessary or appropriate in order to perfect and maintain
perfection of the security interests granted hereunder, such power, being
coupled with an interest, being and remaining irrevocable until the Facility
Termination Date. Each Grantor hereby agrees that a carbon, photographic or
other reproduction of this Agreement or any such financing statement is
sufficient for filing as a financing statement by the Lender without notice
thereof to such Grantor wherever the Lender may in its reasonable discretion
desire to file the same.


(e)    Collateral Held By Warehouseman, Bailee, etc.


(i)    [Reserved].


(ii)    Perfect and protect such Grantor’s ownership interests in all Inventory
stored with a consignee against creditors of the consignee by filing and
maintaining financing statements against the consignee reflecting the
consignment arrangement filed in all appropriate filing offices, providing any
written notices required by the UCC to notify any prior creditors of the
consignee of the consignment arrangement, and taking such other actions as may
be appropriate to perfect and protect such Grantor’s interests in such inventory
under Section 2-326, Section 9-103, Section 9-324 and Section 9-505 of the UCC
or otherwise, which such financing statements filed pursuant to this Section
shall be assigned to the Lender, for the benefit of the Secured Parties.


(f)    Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any person or property, in whole or in part, from payment
thereof, or amend, supplement or modify any Account in any manner that could
reasonably be likely to adversely affect the value thereof, or allow any credit
or discount thereon, other than, in the case of any of the foregoing, in the
ordinary course of a Grantor’s business.


(g)    Commercial Tort Claims. Execute and deliver such statements, documents
and notices and do and cause to be done all such things as may be required by
the Lender, or required by Law, to create, preserve, perfect and maintain the
Lender’s security interest





--------------------------------------------------------------------------------





in any Commercial Tort Claims seeking damages in excess of $250,000 initiated by
or in favor of any Grantor.


(h)    Inventory. With respect to the Inventory of each Grantor:


(i)    At all times maintain inventory records in the ordinary course of
business.


(ii)    Produce, use, store and maintain the Inventory in accordance in all
material respects with applicable standards of any insurance and in compliance
in all material respects with applicable Laws (including the requirements of the
Federal Fair Labor Standards Act of 1938, as amended and all rules, regulations
and orders related thereto).


(i)    Reserved.


(j)    Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any material portion of the Collateral to any real
property in a manner which would change its nature from personal property to
real property or a Fixture to real property, unless the Lender shall have a
perfected Lien on such Fixture or real property.


(k)    Issuance or Acquisition of Equity Interests in Partnerships or Limited
Liability Companies.


(i)    Not without executing and delivering, or causing to be executed and
delivered, to the Lender such agreements, documents and instruments as the
Lender may reasonably require, issue or acquire any Pledged Equity consisting of
an interest in a partnership or a limited liability company that (A) is dealt in
or traded on a securities exchange or in a securities market, (B) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC, (C)
is an investment company security, (D) is held in a Securities Account or (E)
constitutes a Security or a Financial Asset.


(ii)    Without the prior written consent of the Lender, no Grantor will (A)
vote to enable, or take any other action to permit, any applicable Issuer to
issue any Investment Property or Equity Interests constituting partnership or
limited liability company interests, except for those additional Investment
Property or Equity Interests constituting partnership or limited liability
company interests that will be subject to the security interest granted herein
in favor of the Secured Parties, or (B) enter into any agreement or undertaking,
except in connection with a Disposition permitted under Section 7.05 of the
Credit Agreement, restricting the right or ability of such Grantor or the Lender
to sell, assign or transfer any Investment Property or Pledged Equity or
Proceeds thereof. The Grantors will defend the right, title and interest of the
Lender in and to any Investment Property and Pledged Equity against the claims
and demands of all Persons whomsoever.


(iii)    If any Grantor shall become entitled to receive or shall receive (A)
any Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any





--------------------------------------------------------------------------------





reorganization), option or rights in respect of the ownership interests of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any Investment Property, or otherwise in respect thereof, or (B)
any sums paid upon or in respect of any Investment Property upon the liquidation
or dissolution of any Issuer, to the extent required to be paid to the Lender in
accordance with Section 2.05(b) of the Credit Agreement, such Grantor shall
accept the same as the agent of the Secured Parties, hold the same in trust for
the Secured Parties, segregated from other funds of such Grantor, and promptly
deliver the same to the Lender, on behalf of the Secured parties, in accordance
with the terms hereof.


(l)    Intellectual Property.


(i)    Not do any act or omit to do any act whereby any material Copyright may
become invalidated and (A) not do any act, or omit to do any act, whereby any
material Copyright may become injected into the public domain, except for
occasional releases of software code not material to the operation of such
Grantor’s business as open source software, subject to such Grantor’s reasonable
business judgment; (B) notify the Lender immediately if it knows that any
material Copyright may become injected into the public domain or of any
materially adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any court or
tribunal in the United States or any other country) regarding a Grantor’s
ownership of any such Copyright or its validity; (C) take all necessary steps as
it shall deem appropriate under the circumstances, to maintain and pursue each
application (and to obtain the relevant registration) of each material Copyright
owned by a Grantor and to maintain each registration of each material Copyright
owned by a Grantor including, without limitation, filing of applications for
renewal where necessary; and (D) promptly notify the Lender of any material
infringement, misappropriation, dilution or impairment of any Copyright of a
Grantor of which it becomes aware and take such actions as it shall reasonably
deem appropriate under the circumstances to protect such Copyright, including,
where appropriate, the bringing of suit for infringement, dilution or impairment
or seeking injunctive relief and seeking to recover any and all damages for such
infringement, misappropriation, dilution or impairment..


(ii)    Grants to the Lender a non-exclusive, royalty free license to use such
Grantor’s Intellectual Property (with respect to Trademarks, subject to
reasonable quality control) for the purpose of enabling to exercise Lender’s
rights hereunder, exercisable only after the occurrence and during the
continuance of an Event of Default; provided, however, that (i) no such license
or agreement granting such Grantor rights in third party’s Intellectual Property
shall be deemed granted to the extent granting such license is prohibited
according to the terms of any license agreement to which the Grantor is a party
or otherwise bound and (ii) such license will terminate on the termination of
this agreement and the indefeasible payment in full of all Secured Obligations.
    
(iii)    (A) Subject to such Grantor’s reasonable business judgment, continue to
use each material Trademark on each and every trademark class of goods
applicable to its current line as reflected in its current catalogs, brochures
and price lists in order to maintain such Trademark in full force free from any
claim of





--------------------------------------------------------------------------------





abandonment for non-use, (B) subject to such Grantor’s reasonable business
judgment, maintain as in the past the quality of products and services offered
under such Trademark, (C) employ such Trademark with the appropriate notice of
registration, if applicable, (D) not adopt or use any mark that is confusingly
similar or a colorable imitation of such Trademark unless the Lender, for the
benefit of the Secured Parties, shall obtain a perfected security interest in
such mark pursuant to this Agreement, and (E) subject to such Grantor’s
reasonable business judgment, not (and not permit any licensee or sublicensee
thereof to) do any act or omit to do any act whereby any such Trademark may
become invalidated.


(iv)    Not knowingly do any act, or omit to do any act, whereby any material
Patent may become abandoned or dedicated.


(v)    Promptly notify the Lender immediately if it knows that any application
or registration relating to any material Patent or Trademark may become
abandoned or dedicated, or of any materially adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the USPTO or any court or
tribunal in any country) regarding such Grantor ownership of any Patent or
Trademark or its right to register the same or to keep and maintain the same.


(vi)    Take all necessary steps as it shall reasonably deem appropriate,
including, without limitation, in any proceeding before the USPTO, or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of each material Patent and
Trademark, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.


(vii)    Promptly notify the Lender after it learns that any material Patent or
Trademark included in the Collateral is infringed, misappropriated, diluted or
impaired by a third party and promptly sue for infringement, misappropriation,
dilution or impairment, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation, dilution or
impairment, or to take such other actions as it shall reasonably deem
appropriate under the circumstances to protect such Patent or Trademark.


(viii)    Not make any assignment or agreement in conflict with the security
interest in the Copyrights, Patents or Trademarks of each Grantor hereunder
(except as permitted by the Credit Agreement).


Notwithstanding the foregoing, the Grantors may, in their reasonable business
judgment, fail to maintain, pursue, preserve or protect any Copyright, Patent or
Trademark which is not material to their businesses.


(m)    Equipment. Maintain each item of Equipment in good working order and
condition (reasonable wear and tear and obsolescence excepted).


(n)    Reserved.
 





--------------------------------------------------------------------------------





(o)    Further Assurances.


(i)    Promptly upon the reasonable request of the Lender and at the sole
expense of the Grantors, duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the Lender
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (A) with respect to Government Contracts,
assignment agreements and notices of assignment, in form and substance
satisfactory to the Lender, duly executed by any Grantors party to such
Government Contract in compliance with the Assignment of Claims Act (or
analogous state applicable Law), and (B) all applications, certificates,
instruments, registration statements, and all other documents and papers the
Lender may reasonably request and as may be required by law in connection with
the obtaining of any consent, approval, registration, qualification, or
authorization of any Person deemed necessary or appropriate for the effective
exercise of any rights under this Agreement; provided that no Grantor shall be
required to take any action to perfect a security interest in any Collateral if
the costs and burdens to the Grantors of perfecting a security interest in such
Collateral (including any applicable stamp, intangibles or other taxes) are
excessive in relation to value to the Lender afforded thereby as determined by
the Lender in its reasonable discretion.


(ii)    [Reserved].


5.    Authorization to File Financing Statements. Each Grantor hereby authorizes
the Lender to prepare and file such financing statements (including continuation
statements) or amendments thereof or supplements thereto or other instruments as
the Lender may from time to time deem necessary or appropriate in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, which such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
Collateral that describes such property in any other manner as the Lender may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral granted herein,
including, without limitation, describing such property as “all assets, whether
now owned or hereafter acquired” or “all personal property, whether now owned or
hereafter acquired.”


6.    Advances. On failure of any Grantor to perform any of the covenants and
agreements contained herein or in any other Loan Document, the Lender may, at
its sole option and in its sole discretion, perform the same and in so doing may
expend such sums as the Lender may reasonably deem advisable in the performance
thereof, including, without limitation, the payment of any insurance premiums,
the payment of any taxes, a payment to obtain a release of a Lien or potential
Lien, expenditures made in defending against any adverse claim and all other
expenditures which the Lender may make for the protection of the security hereof
or which may be compelled to make by operation of Law. All such sums and amounts
so expended shall be repayable by the Grantors on a joint and several basis
promptly upon timely notice thereof and demand therefor, shall constitute
additional Secured Obligations and shall bear interest from the date said
amounts are expended at the Default Rate. No such performance of any covenant or
agreement by the Lender on behalf of any Grantor, and no such advance or
expenditure therefor, shall relieve the Grantors of any Default or Event of
Default. The Lender may make any payment hereby authorized in accordance with
any bill, statement or estimate procured from the appropriate public office or
holder of the claim to be discharged without inquiry into the accuracy of such
bill, statement or estimate or into the validity





--------------------------------------------------------------------------------





of any tax assessment, sale, forfeiture, tax lien, title or claim except to the
extent such payment is being contested in good faith by a Grantor in appropriate
proceedings and against which adequate reserves are being maintained in
accordance with GAAP.


7.    Remedies.


(a)    General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Lender on behalf of the Secured Parties shall have, in
addition to the rights and remedies provided herein, in the Loan Documents, in
any other documents relating to the Secured Obligations, or by any applicable
Law (including, but not limited to, levy of attachment, garnishment and the
rights and remedies set forth in the UCC of the jurisdiction applicable to the
affected Collateral), the rights and remedies of a secured party under the UCC
(regardless of whether the UCC is the law of the jurisdiction where the rights
and remedies are asserted and regardless of whether the UCC applies to the
affected Collateral), and further, the Lender may, with or without judicial
process or the aid and assistance of others, (i) enter on any premises on which
any of the Collateral may be located and, without resistance or interference by
the Grantors, take possession of the Collateral, (ii) dispose of any Collateral
on any such premises, (iii) require the Grantors to assemble and make available
to the Lender at the expense of the Grantors any Collateral at any place and
time designated by the Lender which is reasonably convenient to both parties,
(iv) remove any Collateral from any such premises for the purpose of effecting
the sale or other disposition thereof, or (v) without demand and without
advertisement, notice, hearing or process of law, all of which each of the
Grantors hereby waives to the fullest extent permitted by Law, at any place and
time or times, sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels any or all Collateral held
by or for it at public or private sale (which in the case of a private sale of
Pledged Equity, shall be to a restricted group of purchasers who will be
obligated to agree, among other things, to acquire such securities for their own
account, for investment and not with a view to the distribution or resale
thereof), at any exchange or broker’s board or elsewhere, by one or more
contracts, in one or more parcels, for money, upon credit or otherwise, at such
prices and upon such terms as the Lender deems advisable, in its sole discretion
(subject to any and all mandatory legal requirements). Each Grantor acknowledges
that any such private sale may be at prices and on terms less favorable to the
seller than the prices and other terms which might have been obtained at a
public sale and, notwithstanding the foregoing, agrees that such private sale
shall be deemed to have been made in a commercially reasonable manner and, in
the case of a sale of Pledged Equity, that the Lender shall have no obligation
to delay sale of any such securities for the period of time necessary to permit
the Issuer of such securities to register such securities for public sale under
the Securities Act of 1933. The Lender shall have the right upon any such public
sale or sales, and, to the extent permitted by applicable Law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold. Neither the Lender’s compliance with applicable Law nor its disclaimer of
warranties relating to the Collateral shall be considered to adversely affect
the commercial reasonableness of any sale. To the extent the rights of notice
cannot be legally waived hereunder, each Grantor agrees that any requirement of
reasonable notice shall be met if such notice, specifying the place of any
public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to the Borrower in accordance
with the notice provisions of Section 10.02 of the Credit Agreement at least 10
days before the time of sale or other event giving rise to the requirement of
such notice.





--------------------------------------------------------------------------------





Each Grantor further acknowledges and agrees that any offer to sell any Pledged
Equity which has been (A) publicly advertised on a bona fide basis in a
newspaper or other publication of general circulation in the financial community
of New York, New York (to the extent that such offer may be advertised without
prior registration under the Securities Act of 1933), or (B) made privately in
the manner described above shall be deemed to involve a “public sale” under the
UCC, notwithstanding that such sale may not constitute a “public offering” under
the Securities Act of 1933, and the Lender may, in such event, bid for the
purchase of such securities. The Lender shall not be obligated to make any sale
or other disposition of the Collateral regardless of notice having been given.
To the extent permitted by applicable Law, any Secured Party may be a purchaser
at any such sale. To the extent permitted by applicable Law, each of the
Grantors hereby waives all of its rights of redemption with respect to any such
sale. Subject to the provisions of applicable Law, the Lender may postpone or
cause the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by Law, be made at the time and place to
which the sale was postponed, or the Lender may further postpone such sale by
announcement made at such time and place. To the extent permitted by applicable
Law, each Grantor waives all claims, damages and demands it may acquire against
the Lender or any Secured Party arising out of the exercise by them of any
rights hereunder except to the extent (a) any such claims, damages or demands
result solely from the gross negligence or willful misconduct of the Lender or
any other Secured Party as determined by a final non-appealable judgment of a
court of competent jurisdiction, in each case against whom such claim is
asserted, or (b) arise from a dispute among such parties and the Grantors are
the prevailing party in such dispute. Each Grantor agrees that the internet
shall constitute a “place” for purposes of Section 9-610(b) of the UCC and that
any sale of Collateral to a licensor pursuant to the terms of a license
agreement between such licensor and a Grantor is sufficient to constitute a
commercially reasonable sale (including as to method, terms, manner, and time)
within the meaning of Section 9-610 of the UCC.


(b)    Remedies Relating to Accounts. Upon the occurrence and during the
continuation of an Event of Default:


(i)    Whether or not the Lender has exercised any or all of its rights and
remedies hereunder, (A) at the Lender’s request, each Grantor shall notify (such
notice to be in form and substance satisfactory to the Lender) its Account
Debtors that such Accounts have been assigned to the Lender, for the benefit of
Secured Parties, and promptly upon the request of the Lender, instruct all
Account Debtors to remit all payments in respect of Accounts to a mailing
location selected by the Lender and (B) the Lender shall have the right to
enforce any Grantor’s rights against its customers and account debtors, and the
Lender or its designee may notify any Grantor’s customers and account debtors
that the Accounts of such Grantor have been assigned to the Lender or of the
Lender’s security interest therein, and may (either in its own name or in the
name of a Grantor or both) demand, collect (including without limitation by way
of a lockbox arrangement), receive, take receipt for, sell, sue for, compound,
settle, compromise and give acquittance for any and all amounts due or to become
due on any Account, and, in the Lender’s discretion, file any claim or take any
other action or proceeding to protect and realize upon the security interest
granted hereunder.







--------------------------------------------------------------------------------





(ii)    Each Grantor acknowledges and agrees that the Proceeds of its Accounts
remitted to or on behalf of the Lender in accordance with the provisions hereof
shall be solely for the Lender’s own convenience and that such Grantor shall not
have any right, title or interest in such Accounts or in any such other amounts
except as expressly provided herein. Neither the Lender nor the Secured Parties
shall have any liability or responsibility to any Grantor for acceptance of a
check, draft or other order for payment of money bearing the legend “payment in
full” or words of similar import or any other restrictive legend or endorsement
or be responsible for determining the correctness of any remittance.


(iii)    (A) the Lender shall have the right, but not the obligation, to make
test verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and the Grantors shall furnish all such
assistance and information as the Lender may require in connection with such
test verifications, (B) upon the Lender’s request and at the expense of the
Grantors, the Grantors shall cause independent public accountants or others
satisfactory to the Lender to furnish to the Lender reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts and (C) the Lender in its own name or in the name of others may
communicate with account debtors on the Accounts to verify with them to the
Lender’s satisfaction the existence, amount and terms of any Accounts.


(iv) Upon the request of the Lender, each Grantor shall forward to the Lender,
on the last Business Day of each week, deposit slips related to all cash, money,
checks or any other similar items of payment received by the Grantor during such
week, and, if requested by the Lender, copies of such checks or any other
similar items of payment, together with a statement showing the application of
all payments on the Collateral during such week and a collection report with
regard thereto, in form and substance satisfactory to the Lender.


(c)    Deposit Accounts/Securities Accounts. Upon the occurrence of an Event of
Default and during continuation thereof, the Lender may prevent withdrawals or
other dispositions of funds in Deposit Accounts and Securities Accounts subject
to control agreements or held with any Secured Party.


(d)    Investment Property/Pledged Equity. Upon the occurrence of an Event of
Default and during the continuation thereof: at the request of the Lender, the
Lender shall have the right to receive any and all cash dividends, payments or
distributions made in respect of any Investment Property or Pledged Equity or
other Proceeds paid in respect of any Investment Property or Pledged Equity, and
any or all of any Investment Property or Pledged Equity may, at the option of
the Lender, be registered in the name of the Lender or its nominee, and the
Lender or its nominee may thereafter exercise (i) all voting, corporate and
other rights pertaining to such Investment Property, or any such Pledged Equity
at any meeting of shareholders, partners or members of the relevant Issuers or
otherwise and (ii) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property or Pledged Equity as if it were the absolute owner thereof (including,
without limitation, the right to exchange at its discretion any and all of the
Investment Property or Pledged Equity upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate,
partnership or limited liability company structure of any Issuer or upon the
exercise by any Grantor or





--------------------------------------------------------------------------------





the Lender of any right, privilege or option pertaining to such Investment
Property or Pledged Equity, and in connection therewith, the right to deposit
and deliver any and all of the Investment Property or Pledged Equity with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Lender may determine), all without liability
except to account for property actually received by it; but the Lender shall
have no duty to any Grantor to exercise any such right, privilege or option and
the Lender and the other Secured Parties shall not be responsible for any
failure to do so or delay in so doing. In furtherance thereof, each Grantor
hereby authorizes and instructs each Issuer with respect to any Collateral
consisting of Investment Property and/or Pledged Equity to (A) comply with any
instruction received by it from the Lender in writing that (1) states that an
Event of Default has occurred and is continuing and (2) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying following receipt of such notice and prior to
notice that such Event of Default is no longer continuing, and (B) except as
otherwise expressly permitted hereby, upon the request of the Lender, pay any
dividends, distributions or other payments with respect to any Investment
Property or Pledged Equity directly to the Lender. Unless an Event of Default
shall have occurred and be continuing and the Lender shall have given notice to
the relevant Grantor of the Lender’s intent to exercise its corresponding rights
pursuant to this Section 7, each Grantor shall be permitted to receive all cash
dividends, payments or other distributions made in respect of any Investment
Property and any Pledged Equity to the extent permitted in the Credit Agreement,
and to exercise all voting and other corporate, company and partnership rights
with respect to any Investment Property and Pledged Equity to the extent not
inconsistent with the terms of this Agreement and the other Loan Documents.


(e)    Reserved.


(f)    Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, the Lender
shall have the right to enter and remain upon the various premises of the
Grantors without cost or charge to the Lender, and use the same, together with
materials, supplies, books and records of the Grantors for the purpose of
collecting and liquidating the Collateral, or for preparing for sale and
conducting the sale of the Collateral, whether by foreclosure, auction or
otherwise. In addition, the Lender may remove Collateral, or any part thereof,
from such premises and/or any records with respect thereto, in order to
effectively collect or liquidate such Collateral. If the Lender exercises its
right to take possession of the Collateral, each Grantor shall also at its
expense perform any and all other steps reasonably requested by the Lender to
preserve and protect the security interest hereby granted in the Collateral,
such as placing and maintaining signs indicating the security interest of the
Lender, appointing overseers for the Collateral and maintaining inventory
records.


(g)    Nonexclusive Nature of Remedies. Failure by the Lender or the Secured
Parties to exercise any right, remedy or option under this Agreement, any other
Loan Document, any other document relating to the Secured Obligations, or as
provided by Law, or any delay by the Lender or the Secured Parties in exercising
the same, shall not operate as a waiver of any such right, remedy or option. No
waiver hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Lender or the Secured Parties
shall only be granted as provided herein. To the extent permitted by Law,
neither





--------------------------------------------------------------------------------





the Lender, the Secured Parties, nor any party acting as attorney for the Lender
or the Secured Parties, shall be liable hereunder for any acts or omissions or
for any error of judgment or mistake of fact or law other than (i) their gross
negligence or willful misconduct hereunder as determined by a final
non-appealable judgment of a court of competent jurisdiction or (ii) in
connection with a dispute among the parties hereto and the Grantors are the
prevailing party in such dispute. The rights and remedies of the Lender and the
Secured Parties under this Agreement shall be cumulative and not exclusive of
any other right or remedy which the Lender or the Secured Parties may have.


(h)    Retention of Collateral. In addition to the rights and remedies
hereunder, the Lender may, in compliance with Sections 9-620 and 9-621 of the
UCC or otherwise complying with the requirements of applicable Law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Secured Obligations. Unless and until the Lender shall have provided such
notices, however, the Lender shall not be deemed to have retained any Collateral
in satisfaction of any Secured Obligations for any reason.


(i)    Waiver; Deficiency. Each Grantor hereby waives, to the extent permitted
by applicable Laws, all rights of redemption, appraisement, valuation, stay,
extension or moratorium now or hereafter in force under any applicable Laws in
order to prevent or delay the enforcement of this Agreement or the absolute sale
of the Collateral or any portion thereof. In the event that the proceeds of any
sale, collection or realization are insufficient to pay all amounts to which the
Lender or the Secured Parties are legally entitled, the Grantors shall be
jointly and severally liable for the deficiency, together with interest thereon
at the Default Rate, together with the costs of collection and the fees, charges
and disbursements of counsel. Any surplus remaining after the full payment and
satisfaction of the Secured Obligations shall be returned to the Grantors or to
whomsoever a court of competent jurisdiction shall determine to be entitled
thereto.


(j)    Registration Rights. Upon the occurrence and during the continuation of
an Event of Default:


(i)    If the Lender shall determine that in order to exercise its right to sell
any or all of the Collateral it is necessary or advisable to have such
Collateral registered under the provisions of the Securities Act (any such
Collateral, the “Restricted Securities Collateral”), the relevant Grantor will
cause each applicable Issuer (and the officers and directors thereof) that is a
Grantor or a Subsidiary of a Grantor to (A) execute and deliver all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Lender, necessary or advisable to register such
Restricted Securities Collateral, or that portion thereof to be sold, under the
provisions of the Securities Act, (B) use its commercially reasonable efforts to
cause the registration statement relating thereto to become effective and to
remain effective for a period of one year from the date of the first public
offering of such Restricted Securities Collateral, or that portion thereof to be
sold, and (C) make all amendments thereto and/or to the related prospectus
which, in the opinion of the Lender, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause each applicable Issuer (and the officers and directors
thereof) to comply with the provisions of the securities or “Blue Sky” laws of
any and all jurisdictions which





--------------------------------------------------------------------------------





the Lender shall designate and to make available to its security holders, as
soon as practicable, an earnings statement (which need not be audited) which
will satisfy the provisions of the Securities Act.


(ii)    Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other applicable Laws. Each Grantor
further agrees that a breach of any of the covenants contained in this Section 7
will cause irreparable injury to the Lender and the other Secured Parties, that
the Lender and the other Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 7 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred under the Credit Agreement.


8.    Rights of the Lender.


(a)    Power of Attorney. In addition to other powers of attorney contained
herein, each Grantor hereby designates and appoints the Lender, on behalf of the
Secured Parties, and each of its designees or agents, as attorney-in-fact of
such Grantor, irrevocably and with power of substitution, with authority to take
any or all of the following actions upon the occurrence and during the
continuance of an Event of Default:


(i)    to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Lender may reasonably determine;


(ii)    to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;


(iii)    to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Lender may deem reasonably
appropriate;


(iv)    to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Grantor on behalf of
and in the name of such Grantor, or securing, or relating to such Collateral;


(v)    to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Lender were the absolute owner thereof for all purposes;


(vi)    to adjust and settle claims under any insurance policy relating thereto;


(vii)    to execute and deliver all assignments, conveyances, statements,
financing statements, continuation financing statements, security agreements,





--------------------------------------------------------------------------------





affidavits, notices and other agreements, instruments and documents that the
Lender may determine necessary in order to perfect and maintain the security
interests and liens granted in this Agreement and in order to fully consummate
all of the transactions contemplated herein;


(viii)    to institute any foreclosure proceedings that the Lender may deem
appropriate;


(ix)    to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;


(x)    to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
Issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Lender may reasonably deem appropriate;


(xi)    to vote for a shareholder resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Equity into the
name of the Lender or one or more of the Secured Parties or into the name of any
transferee to whom the Pledged Equity or any part thereof may be sold pursuant
to Section 7 hereof;


(xii)    to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;


(xiii)    to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Lender or as the Lender shall direct;


(xiv)    to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;


(xv)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Lender may request to evidence the security interests created hereby in such
Intellectual Property and the goodwill and General Intangibles of such Grantor
relating thereto or represented thereby; and


(xvi)    do and perform all such other acts and things as the Lender may
reasonably deem to be necessary, proper or convenient in connection with the
Collateral.


This power of attorney is a power coupled with an interest and shall be
irrevocable until the Facility Termination Date. The Lender shall be under no
duty to exercise or withhold the exercise of any of the rights, powers,
privileges and options expressly or implicitly granted to the Lender in this
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Lender shall not be liable for any act or omission or for any
error of judgment or any mistake of fact or law in its individual capacity or
its capacity as attorney-





--------------------------------------------------------------------------------





in-fact except acts or omissions resulting from its gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. This power of attorney is conferred on the Lender solely
to protect, preserve and realize upon its security interest in the Collateral
and shall not impose any duty upon the Lender or any other Secured Party to
exercise any such powers.


(b)    Assignment by the Lender. The Lender may from time to time assign the
Secured Obligations to a successor Lender to the extent permitted by, and
appointed in accordance with, the Credit Agreement and such successor shall be
entitled to all of the rights and remedies of the Lender under this Agreement in
relation thereto.


(c)    The Lender’s Duty of Care. Other than the exercise of reasonable care to
assure the safe custody of the Collateral while being held by the Lender
hereunder, the Lender shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Grantors shall be
responsible for preservation of all rights in the Collateral, and the Lender
shall be relieved of all responsibility for the Collateral upon surrendering it
or tendering the surrender of it to the Grantors. The Lender shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Lender accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Lender shall not have responsibility for taking any
necessary steps to preserve rights against any parties with respect to any of
the Collateral. In the event of a public or private sale of Collateral pursuant
to Section 7 hereof, the Lender shall have no responsibility for (i)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Collateral, whether or not
the Lender has or is deemed to have knowledge of such matters, or (ii) taking
any steps to clean, repair or otherwise prepare the Collateral for sale.
        
(d)    Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Grantors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Lender nor any Secured
Party shall have any obligation or liability under any Account (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by the Lender or any Secured Party of any payment relating to such
Account pursuant hereto, nor shall the Lender or any Secured Party be obligated
in any manner to perform any of the obligations of a Grantor under or pursuant
to any Account (or any agreement giving rise thereto), to make any payment, to
make any inquiry as to the nature or the sufficiency of any payment received by
it or as to the sufficiency of any performance by any party under any Account
(or any agreement giving rise thereto), to present or file any claim, to take
any action to enforce any performance or to collect the payment of any amounts
which may have been assigned to it or to which it may be entitled at any time or
times.
    
(e)    Releases of Collateral.


(i)     If any Collateral shall be sold, transferred or otherwise disposed of by
any Grantor in a transaction permitted by the Credit Agreement, then the Lender,





--------------------------------------------------------------------------------





at the request and sole expense of such Grantor, shall promptly execute and
deliver to such Grantor all releases and other documents, and take such other
action, reasonably necessary for the release of the Liens created hereby or by
any other Collateral Document on such Collateral.


(ii)     The Lender may release any of the Pledged Equity from this Agreement or
may substitute any of the Pledged Equity for other Pledged Equity without
altering, varying or diminishing in any way the force, effect, lien, pledge or
security interest of this Agreement as to any Pledged Equity not expressly
released or substituted, and this Agreement shall continue as a first priority
lien, subject only to Permitted Liens, on all Pledged Equity not expressly
released or substituted.


9.    Application of Proceeds. After the exercise of remedies provided for in
Section 8.02 of the Credit Agreement (or after the Loan has automatically become
immediately due and payable as set forth in Section 8.02 of the Credit
Agreement) any payments in respect of the Secured Obligations and any proceeds
of the Collateral, when received by the Lender or any Secured Party in cash or
Cash Equivalents will be applied in reduction of the Secured Obligations in the
order set forth in the Credit Agreement.
    
10.    Continuing Agreement.


(a)    This Agreement shall remain in full force and effect until the Facility
Termination Date, at which time this Agreement shall be automatically terminated
(other than obligations under this Agreement which expressly survive such
termination) and the Lender shall, upon the request and at the expense of the
Grantors, forthwith release all of its liens and security interests hereunder
and shall execute and deliver all UCC termination statements and/or other
documents reasonably requested by the Grantors evidencing such termination.


(b)    This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Lender or any Secured Party as a preference, fraudulent
conveyance or otherwise under any Debtor Relief Law, all as though such payment
had not been made; provided that in the event payment of all or any part of the
Secured Obligations is rescinded or must be restored or returned, all reasonable
costs and expenses (including without limitation any reasonable legal fees and
disbursements) incurred by the Lender or any Secured Party in defending and
enforcing such reinstatement shall be deemed to be included as a part of the
Secured Obligations.


11.    Amendments; Waivers; Modifications, etc. This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 10.01 of the Credit Agreement.


12.    Successors in Interest. This Agreement shall be binding upon each
Grantor, its permitted successors and assigns and shall inure, together with the
rights and remedies of the Lender and the Secured Parties hereunder, to the
benefit of the Lender and the Secured Parties and their successors and permitted
assigns.


13.    Notices. All notices required or permitted to be given under this
Agreement shall be in conformance with Section 10.02 of the Credit Agreement;
provided that notices and





--------------------------------------------------------------------------------





communications to the Grantors shall be directed to the Grantors, at the address
of the Borrower set forth in Section 10.02 of the Credit Agreement.


14.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement. Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered, upon the request of any party, such fax transmission or electronic
mail transmission shall be promptly followed by such manually executed
counterpart.


15.    Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.


16.    Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL.
The terms of Sections 10.13 and 10.14 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.


17.    Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


18.    Entirety. This Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.


19.    Other Security. To the extent that any of the Secured Obligations are now
or hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then the Lender shall have the
right to proceed against such other property, guarantee or endorsement upon the
occurrence and during the continuation of any Event of Default, and the Lender
shall have the right, in its sole discretion, to determine which rights,
security, liens, security interests or remedies the Lender shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Secured Obligations or any of
the rights of the Lender or the Secured Parties under this Agreement or under
any other of the Loan Documents.


20.    Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Lender a Joinder Agreement in the form of Exhibit B to the Credit Agreement or
such other form acceptable to the Lender. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Agreement as a “Grantor” and have
all of the rights and obligations of a Grantor hereunder and this Agreement and
the schedules referred to herein shall be deemed amended by such Joinder
Agreement.





--------------------------------------------------------------------------------





    
21.    Consent of Issuers of Pledged Equity. Notwithstanding any anti-assignment
or other provisions in any operating agreement, limited partnership agreement or
similar organizational or governance documents of any Loan Party that is an
Issuer, such Loan Party hereby acknowledges, consents and agrees to (a) the
grant of the security interests in such Pledged Equity by the applicable
Grantors pursuant to this Agreement, together with all rights and remedies
accompanying such security interest as provided by this Agreement and applicable
Law and (b) waives any rights of first refusal or restrictions on transfer
contained therein.


22.    Joint and Several Obligations of Grantors.


(a)    Each of the Grantors is accepting joint and several liability hereunder
in consideration of the financial accommodations to be provided by the Lender
under the Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Grantors and in consideration of the undertakings of each of the
Grantors to accept joint and several liability for the obligations of each of
them.


(b)    Each of the Grantors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a primary obligor,
joint and several liability with the other Grantors with respect to the payment
and performance of all of the Secured Obligations, it being the intention of the
parties hereto that (i) all the Secured Obligations shall be the joint and
several obligations of each of the Grantors without preferences or distinction
among them and (ii) a separate action may be brought against each Grantor to
enforce this Agreement whether or not the Borrower, any other Grantor or any
other person or entity is joined as a party.


(c)    Notwithstanding any provision to the contrary contained herein, in any
other of the Loan Documents, to the extent the obligations of a Grantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Grantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation,
Debtor Relief Laws).


23.    Marshaling. The Lender shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order, and all of its rights and remedies hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights and remedies, however existing or arising. To
the extent that it lawfully may, each Grantor hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of the Lender’s rights and remedies under this
Agreement or under any other instrument creating or evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.







--------------------------------------------------------------------------------





24.    Injunctive Relief.


(a)    Each Grantor recognizes that, in the event such Grantor fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement
or any other Loan Document, any remedy of law may prove to be inadequate relief
to the Lender and the other Secured Parties. Therefore, each Grantor agrees that
the Lender and the other Secured Parties, at the option of the Lender and the
other Secured Parties, shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.


(b)    The Lender, the other Secured Parties and each Grantor hereby agree that
no such Person shall have a remedy of punitive or exemplary damages against any
other party to a Loan Document and each such Person hereby waives any right or
claim to punitive or exemplary damages that they may now have or may arise in
the future in connection with any dispute under this Agreement or any other Loan
Document, whether such dispute is resolved through arbitration or judicially.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------





Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


GRANTORS:
INSEEGO CORP.



By:    /s/ Michael Newman        
Name:    Michael Newman
Title:    Chief Financial Officer




NOVATEL WIRELESS, INC.


By:    /s/ Michael Newman        
Name:    Michael Newman
Title:    Chief Financial Officer




ENFORA, INC.


By:    /s/ Michael Newman        
Name:    Michael Newman
Title:    Chief Financial Officer




R.E.R. ENTERPRISES, INC.


By:    /s/ Michael Newman            
Name:    Michael Newman
Title:    Chief Financial Officer




INSEEGO NORTH AMERICA, LLC


By:    /s/ Michael Newman            
Name:    Michael Newman
Title:    Chief Financial Officer




NOVATEL WIRELESS SOLUTIONS, INC.


By:    /s/ Michael Newman            
Name:    Michael Newman
Title:    Chief Financial Officer




FEENEY WIRELESS IC-DISC, INC.
By:    /s/ Michael Newman            
Name:    Michael Newman
Title:    Chief Financial Officer











--------------------------------------------------------------------------------









Accepted and agreed to as of the date first above written.


LAKESTAR SEMI INC., as Lender


By:    /s/ Thomas O’Grady        
Name:    Thomas O’Grady
Title:    Attorney-in-Fact





